Case 20-31633-KRH          Doc 8    Filed 03/25/20 Entered 03/25/20 17:38:00            Desc Main
                                    Document     Page 1 of 6



                     IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Richmond Division

IN RE:                                        )
                                              )
KELLY ANJEL SALAT                             )      Case No. 20-31633-KRH
                                              )      Chapter 13
                       Debtor                 )

    NOTICE OF MOTION TO IMPOSE THE AUTOMATIC STAY AND HEARING

        The above-named Debtor, by counsel, has filed a Motion to Impose the Automatic Stay
with the Court pursuant to 11 U.S.C. § 362(c)(4)(B). Your rights may be affected. You should
read these papers carefully and discuss them with your attorney, if you have one.

NOTICE IS HEREBY GIVEN THAT A HEARING ON THIS MOTION WILL BE HELD
ON April 8, 2020 at 12:00 p.m. in Honorable Kevin R. Huennekens’ Courtroom, U.S.
Bankruptcy Court, 701 E. Broad Street, Room 5000, Richmond, VA 23219.

       If you want to be heard on this matter, then no later than three (3) days before the date of
the hearing, you or your attorney must:

        1. File with the court, at the address below, a written response pursuant to Local Rule
9013-1(H). If you mail your response to the Court for filing, you must mail it early enough so
that the Court will receive it on or before the date stated above.

                                Clerk of Court
                                United States Bankruptcy Court
                                701 E. Broad Street, Room 4000
                                Richmond, VA 23219-3515

         2. You must also mail a copy to:

                                James E. Kane, Esquire
                                Kane & Papa, PC
                                P.O. Box 508
                                Richmond, VA 23218

       If you or your attorney do not take these steps, the Court may decide that you do not
oppose the relief sought in the Motion and may enter an Order granting that relief.


James E. Kane (VSB# 30081)
Kane & Papa, P.C.
P. O. Box 508
Richmond, Virginia 23218-0508
Telephone (804) 225-9500
Counsel for Debtor
Case 20-31633-KRH        Doc 8    Filed 03/25/20 Entered 03/25/20 17:38:00            Desc Main
                                  Document     Page 2 of 6




                                             Respectfully submitted,

                                             KELLY ANJEL SALAT
                                             By Counsel


/s/ James E. Kane
James E. Kane (VSB# 30081)
Kane & Papa, P.C.
P. O. Box 508
Richmond, Virginia 23218-0508
Telephone (804) 225-9500
Counsel for Debtor

                                CERTIFICATE OF SERVICE

        I certify that on March 25, 2020, I have transmitted a true copy of the foregoing
document electronically through the Court’s CM/ECF system or by mail to the Debtors, Chapter
13 trustee, the United States trustee if other than by the electronic means provided for at Local
Bankruptcy Rule 2002-1, all attorneys appearing in the previous case as listed below, and to all
creditors and parties in interest of the mailing matrix attached hereto.


                                             /s/ James E. Kane
                                             Counsel for Debtor




                                                2
Case 20-31633-KRH         Doc 8    Filed 03/25/20 Entered 03/25/20 17:38:00                Desc Main
                                   Document     Page 3 of 6




                    IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                 Richmond Division

IN RE:                                        )
                                              )
KELLY ANJEL SALAT                             )       Case No. 20-31633-KRH
                                              )       Chapter 13
                       Debtor                 )


                         MOTION TO IMPOSE AUTOMATIC STAY

         COMES NOW KELLY ANJEL SALAT (the “Debtor”), by counsel, pursuant to 11

U.S.C. § 362(c)(4)(B) and files the following Motion to Impose Automatic Stay, and

affirmatively states as follows:

         1.    Jurisdiction of this Court over the instant matter is based upon 28 U.S.C. §§ 1334

and 157 in that this action arises in and relates to the bankruptcy case of the Debtors.

         2.    This proceeding is a core proceeding under 28 U.S.C. § 157(b)(2)(A), (B), (K),

and (O).

         3.    Venue is proper pursuant to 28 U.S.C. § 1409.

         4.    On March 20, 2020 (hereinafter the “Petition Date”), the Debtor filed a petition

for relief under Chapter 13 of the Bankruptcy Code (the “instant case”).

         5.    Within the year prior to filing the instant case, Debtor has been a debtor in two (2)

pending Chapter 13 bankruptcy cases which were dismissed.

         WHEREFORE, the Debtor, KELLY ANJEL SALAT respectfully requests this

Honorable Court to enter an Order imposing the automatic stay as to all creditors, as to Debtor

and the Debtor’s property, and as to the property of the estate for the duration of the instant case,

and for such other and further relief as to the Court shall be deemed appropriate.


                                                  3
Case 20-31633-KRH        Doc 8    Filed 03/25/20 Entered 03/25/20 17:38:00           Desc Main
                                  Document     Page 4 of 6



                                            Respectfully submitted,

                                            KELLY ANJEL SALAT
                                            By Counsel:


                                            /s/ James E. Kane
                                            James E. Kane (VSB# 30081)
                                            Kane & Papa, P.C.
                                            P. O. Box 508
                                            Richmond, Virginia 23218-0508
                                            Telephone (804) 225-9500
                                            Counsel for Debtor


                               CERTIFICATE OF SERVICE

        I certify that on March 25, 2020, I have transmitted a true copy of the foregoing
document electronically through the Court’s CM/ECF system or by mail to the Debtor, Chapter
13 trustee, the United States trustee if other than by the electronic means provided for at Local
Bankruptcy Rule 2002-1, all attorneys appearing in the previous case as listed below, and to all
creditors and parties in interest of the mailing matrix attached hereto.


                                            /s/ James E. Kane
                                            Counsel for Debtor




                                               4
    Case 20-31633-KRH   Doc 8   Filed 03/25/20 Entered 03/25/20 17:38:00   Desc Main
                                Document     Page 5 of 6


x
a
M
s
A
o
t
i
d
e
r
C
{
1
k
b
}




                        Club Land'or Limited
                        2120 Staples Mill Road
                        Richmond, VA 23230


                        ECMC
                        P O Box 16478
                        Lock Box 8682
                        Saint Paul, MN 55116


                        FedLoan Servicing
                        Attn: Bankruptcy
                        Po Box 69184
                        Harrisburg, PA 17106


                        Global Payments
                        Po Box 66118
                        Chicago, IL 60666


                        I C System Inc
                        Attn: Bankruptcy
                        Po Box 64378
                        St Paul, MN 55164


                        Land'or International, Inc.
                        2120 Staples Mill Road
                        Suite 300
                        Richmond, VA 23230


                        Midland Funding
                        2365 Northside Dr Ste 300
                        San Diego, CA 92108


                        National Credit Adjusters LLC
                        Attn: Chassity Lindeman
                        PO Box 3023
                        Hutchinson, KS 67504


                        Select Portfolio Servicing
                        P.O. Box 65450
                        Salt Lake City, UT 84165


                        Virginia Department of Taxatio
                        PO Box 2369
                        Richmond, VA 23218
Case 20-31633-KRH   Doc 8   Filed 03/25/20 Entered 03/25/20 17:38:00   Desc Main
                            Document     Page 6 of 6



                    Wells Fargo Dealer
                    PO Box 25341
                    Santa Ana, CA 92799
